Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 1 of the specification, the continuing data is not updated with the current data and status of each parent application.  Particularly, the remarks under the heading “PRELIMINARY AMENDMENT” filed April 3, 2020 do not clearly amend the specification by indicating that the language there is to be inserted into the specification at a particular page and line number.  Furthermore, even if it were entered, it would not be complete because it would not indicate the current status of each application.  
Appropriate correction is required.
Information Disclosure Statement
	Regarding the information disclosure statement filed May 7, 2020, the citation to US Patent 5,585,730 has been struck from the PTO-1449 form because that document has been removed from the US Patent Document database such that it cannot be considered.
Claim Objections
Claims 40, 48, and 53 are objected to because of the following informalities:
On lines 6-7 of claims 40 and 53, the language “and inflammation is reduced” is grammatically awkward in that it does not clearly follow the language that precedes it.  In order to overcome this objection, the Examiner suggests changing this phrase to “such that inflammation is reduced.
2” appears to be a typographical error for the quotient “µg/mm2” as is used in paragraph 202 of the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  On line 2 of each of claims 42 and 55, the term “substantially” renders the scope of the claim unclear.  Specifically, “substantially” is a broad term. In re Nehrenberg, 126 USPQ 383 (CCPA 1960) and see MPEP 2173.05(b) which is incorporated herein by reference.  The specification fails to provide some standard for measuring the degree to which “substantially” modifies the term “linear.”  Therefore, one of ordinary skill would not know what degree of “linear” would fall within the claim scope and what would not.  The controlling case law appears to be that of In re Mattison, 184 USPQ 383 (CCPA 1960).  It states:

“We are not persuaded by the board's reasoning that one skilled in the art would not be able to determine the scope of the claimed invention in terms of a specified percentage value. General guidelines are disclosed for a proper choice of the substituent Ep together with a representative number of examples.” (Emphasis added here)

  The Board of Appeals was reversed because there were general guidelines as to what constituted a substantial increase.  This is not the situation here where there are no guidelines in the specification, and the prior art does not give one a clear picture as to what constitutes “substantially linear” and what does not.  This is a critical and defining limitation of the claim and it must be clear as to what falls within its scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40, 42, 43, 44, 45, 47, 49, 51, and 52 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eaton et al (US 2014/0079755; hereafter referred to as Eaton).  Eaton anticipates the claim language where:
The method of reducing inflammation of the nasal tissue caused by a sinus condition is disclosed in paragraphs 9 and 20 of Eaton;
The step of delivering an expandable implant to the sinus cavity is disclosed in paragraph 20;
The implant expanding to be in apposition with the walls of the sinus cavity is shown in Figures 7B and 7C as disclosed in paragraph 20;
The anti-inflammatory agent delivered to the sinus cavity is mometasone furoate that is such an agent (see paragraph 114) and it is used to treat inflammation so it is an amount effective to reduce inflammation;
The continuous release as claimed is that same as a constant rate of release as described in paragraph 115, and
The at least 12 weeks of delivery as claimed is the same as 84 days or more and this is disclosed in paragraph 91 of Eaton.
Regarding claim 42, the release in a substantially linear fashion is considered to be synonymous to a constant rate of release as described in paragraph 115 of Eaton.
Regarding claim 43, if the release of the drug is constant and stretched over 90 days (see paragraph 91), than it means that the release rate would be a little more than about 1% a day and not much more 7% in the first week.
Regarding claims 44 and 45, if the release rate is constant and over 120 days (17.14 weeks; see paragraph 91) and 12 weeks is equal to 84 days, than the release percentage works out to be 84 days/120 days = 0.7 or 70% of the agent is released in the first 12 weeks.  The 70% amount falls within the claimed ranges.
Regarding claims 47 and 52, the Applicant is directed to see paragraph 114 of Eaton.
Regarding claim 49, Eaton anticipates the claim language where:
The method of reducing at least one symptom of a sinus condition caused by inflammation of nasal tissue as claimed is disclosed in paragraphs 9 and 20 of Eaton;
The step of delivering an expandable implant to the sinus cavity is disclosed in paragraph 20;
The implant expanding to be in apposition with the walls of the sinus cavity is shown in Figures 7B and 7C as disclosed in paragraph 20, and
The anti-inflammatory agent delivered to the sinus cavity is mometasone furoate that is such an agent (see paragraph 114) and it is used to treat inflammation so it is an amount effective to reduce inflammation.
Regarding claim 51, see the sixth bullet point under the rejection of claim 40 supra.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41, 50, and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton in view of Muni et al (US 2006/0106361; hereafter referred to as Muni).  
Regarding claims 41 and 50, Eaton meets the claim language as explained in the Section 102 rejection supra but does not specifically disclose treatment of chronic sinusitis as claimed.  Muni, from the same art of endeavor, teaches that it was known to art to treat chronic sinusitis with anti-inflammatory drugs; see the abstract and paragraph 90.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to treat chronic sinusitis with the Eaton method as a way to prevent damage to the epithelium that lines the sinus with subsequent decreased oxygen tension and microbial growth; see paragraph 3 of Muni.
Regarding claims 53-60, Eaton meets the claim language where:
The method of reducing inflammation of the nasal tissue caused by a sinus condition as claimed is disclosed in paragraphs 9 and 20 of Eaton;
The step of delivering an expandable implant to the sinus cavity is disclosed in paragraph 20;
The implant expanding to be in apposition with the walls of the sinus cavity is shown in Figures 7B and 7C as disclosed in paragraph 20, and
The anti-inflammatory agent delivered to the sinus cavity is mometasone furoate that is such an agent (see paragraph 114) and it is used to treat inflammation so it is an amount effective to reduce inflammation.
The continuous release as claimed is that same as a constant rate of release as described in paragraph 115, and
The at least 12 weeks of delivery as claimed is the same as 84 days or more and this is disclosed in paragraph 91 of Eaton.
However, even though Eaton discloses treating a sinus cavity, Eaton fails to teach treating a middle meatus of the sinus cavity as claimed.  Muni teaches that it was known to the same art of endeavor to treat the middle meatus of a patient with an anti-inflammatory agent; see paragraphs 4, 75, and 76.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize the implant of Eaton to treat a middle meatus of a patient when the most inflamed and infected area of the sinus cavity is at the middle meatus.
Regarding claim 54, Eaton meets the claim language as explained in the Section 102 rejection supra but does not specifically disclose treatment of chronic sinusitis as claimed.  Muni, from the same art of endeavor, teaches that it was known to art to treat chronic sinusitis with anti-inflammatory drugs; see the abstract and paragraph 90.  Therefore, it is the Examiner’s position that it would have been considered clearly 
Regarding claim 55, the release in a substantially linear fashion is considered to be synonymous to a constant rate of release as described in paragraph 115 of Eaton.
Regarding claim 56, if the release of the drug is constant and stretched over 90 days (see paragraph 91), than it means that the release rate would be a little more than about 1% a day and not much more 7% in the first week.
Regarding claims 57 and 58, if the release rate is constant and over 120 days (17.14 weeks; see paragraph 91) and 12 weeks is equal to 84 days, than the release percentage works out to be 84 days/120 days = 0.7 or 70% of the agent is released in the first 12 weeks.  The 70% amount falls within the claimed ranges.
Regarding claim 59, Eaton discloses agent release of about 70% over a 12 week period but not within the 40% to 60% range as claimed.  However, since Eaton discloses a broad range of release capabilities, the mere designing the implant to release at a slower rate would have been considered clearly obvious to an ordinary person in the art at the time the invention was made as a matter of design choice.
Regarding claim 60, the Applicant is directed to see paragraph 114 of Eaton.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton alone.  As explained in the rejection of claims 44 and 45, Eaton discloses agent release of about 70% over a 12 week period but not within the 40% to 60% range as claimed.  However, since Eaton discloses a broad range of release capabilities, the mere .
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton in view of Gravett et al (US 2004/0199241; hereafter referred to as Gravett).  Eaton meets the claim language as explained in the rejection of claim 47 supra but does not disclose the quantity of anti-inflammatory agent initially present in the implant per unit area.  Gravett teaches that it was known to the same art of endeavor of stent implants to have a dose of 2.5 to 50 µg/mm2; see paragraph 96 section “(I)”.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize 2.5 µg/mm2 of the anti-inflammatory agent mometasone furoate as a reasonable amount of such an agent to one of ordinary skill.  One of skill in the art would know to vary the concentration based upon the needs of the patient and the projected release rate over the useful life of the device.
Conclusion

The cited prior art reference A to F are made of record because they were not captured by the OCR utility even though they were cited on the PTO-1449 form.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774